 

Case 6:19-cv-06137-SOH Document3 _ Filed 12/03/19 Page 1] of BUR a@gelDWte 2G_Y FILED

Hot Spring County Circuit Court
Teresa Pilcher, Hot Spring County Circuit Clerk

2019-Nov-04 16:05:00
30CV-19-320
C07D02 : 9 Pages

 

 

 

IN THE CIRCUIT COURT OF
HOT SPRING COUNTY, ARKANSAS
CIVIL DIVISION

TANNER’S TRUCK & EQUIPMENT, INC. PLAINTIFF

VS. 30CV-19-

BRIAN MUMEY and STATE FARM

MUTUAL AUTOMOBILE INSURANCE COMPANY DEFENDANTS
COMPLAINT

Comes now the Plaintiff, Tanner’s Truck & Equipment, Inc., by and through its attorneys,
Walthall Law Firm, P.A., and for its Complaint states:
1. Plaintiff is an Arkansas corporation doing business in the State of Arkansas with its

primary office located in Malvern, Hot Spring County, Arkansas. Defendant Mumey is a
resident of the State of Oregon, but was operating his motor home upon the highways of the State
of Arkansas at the time of the loss herein complained and is subject to the jurisdiction of this
Court. Defendant, State Farm Casualty Insurance Company, is an insurance company licensed to
do business in the State of Arkansas and is subject to the jurisdiction of this Court.

2. On July 20, 2019, Plaintiff was contacted by the Garland County Sheriff's Office
to assist in the recovery and site remediation, where a 1989 Beaver COA, Catalina RV, located
on Highway 270 Bypass, had caught fire and was disabled. Prior to the Plaintiff's furnishing any
services to the Defendant's vehicle, Defendant, State Farm Insurance Company, confirmed
coverage for Mr. Bryan Mumey, for hazardous material removal and site remediation and
induced Plaintiff to render recovery, storage and remediation of the site. Defendant, State Farm,
through its agents, confirmed the existence of the insurance coverage; the existence of hazardous

waste removal coverage; and remediation coverage as well as proper disposal cost.

EXHIBIT

ee
Case 6:19-cv-06137-SOH Document3 _ Filed 12/03/19 Page 2 of 9 PagelD #: 27

3. On July 22, 2019, Plaintiff contacted the Defendant, State Farm Insurance

Company, regarding the address to which the invoice should be shipped or mailed. Said invoice,
copies of which are attached hereto as Exhibits “A” and “B” were sent at 4:06 p.m. CST to
Defendant, State Farm. On July 22, 2019, Lonnie Randolph, an Agent for Defendant State
Farm, approved the invoice dispatched by Plaintiff and confirmed coverage for the services listed
on the invoice. On or about August 5, 2019, Defendant State Farm, requested that Plaintiff
separate its invoice for services rendered into “liability” incurred by the motor home and a
separate amount for the “cleanup” of the fuel spill and other hazardous waste.

4. As of that communication, the Plaintiff had been induced to provide the

transportation and cleanup services based upon earlier confirmation of coverage.

5. Onor about August 27, 2019, Defendant began negotiations for less than 2 of the
entire bill.

6. Defendant/owner of the damaged vehicle has refused to pay the invoice for services
rendered. Defendant Mumey has received monies from his carrier, Co-Defendant, State Farm,

but Defendant Mumey refuses to pay for the services rendered by the Plaintiff.

7. Defendant, State Farm Mutual Insurance Company, is guilty of fraud in that it
confirmed, twice, that there was sufficient insurance coverage to compensate the Plaintiff for
services rendered for recovery and for removal and remediation of the hazardous material spilled
by the burning motor home and thereby confirmed that it would pay Plaintiff for its services.
Said outward representations to the Plaintiff induced it to remove the damaged motor home from
the state highway; to transport and store the remains of the damaged motor home; pending

payment as well as cleanup and remediation of the site.
Case 6:19-cv-06137-SOH Document3 _ Filed 12/03/19 Page 3 of 9 PagelD #: 28

8. Defendant, State Farm, should be responsible for the $75.00 per day storage cost on

the Defendant Mumey’s recreational vehicle,

WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that it have Judgment
against the Defendants, jointly and severally, in the amount of $14,908.44 plus accumulated
storage at a rate of $75.00 per day, all for which levy and execution will issue, plus an award of

damages in the amount of $50,000.00 for the fraud perpetrated by the Defendant, State Farm.

LWLLLEEL

&< Christopher Walthall, 74152
Walthall Law Firm, P.A.

447 East Page Ave.

Malvern, AR 72104
501-337-0272
cwalthall@wlfattorney.com
 

Case 6:19-cv-06137-SOH Document 3

  
  

 

 

 

 

 

Filed 12/03/19 Page 4 of 9 PagelD #: 29

 

 

 

 

 

 

 

 

 

 

 

 

aml anner’s Truck & Equipment. Inc. :
| amp Invoice
P.O. BOX 853
ALVERN, AR. 72104 Date invoice #
W22/2019 1378
Bill To
BRIAN MUMEY
P.O. No. Terms
Item Description Qty Rate Amount
RV & HAZMAT/SITE REMEDIATION
5030 HD T20/19 - 1989 BEAVER COA CATALINA RV 550.00 2,200.00T
VIN:46GED04 14K 10508862 LOCATED AT THE 270
BYPASS IN HOT SPRINGS NEEDED ASSISTANCE
DUE TO THE RV CATCHING ON FIRE AND
BURNING.
PETE TRIAXLE ... | TRIAXLE PETERBILT TRACTOR NEEDED TO 225,00 900.00T
HAUL LANDOLL TRAILER AND BURNT RV FROM
THE 270 BYPASS BACK TO TANNER'S LOT
LANDOLL TRAL.. | LANDOLL TRAILER NEEDED ON SCENE TO HAUL 150.00 600.00T
BURNT RV BACK TO TANNER'S LOT.
EMERGENCY R... | EMERGENCY RESPONSE UNIT - HOUSES 500.00 500.00T
HAZMAT TOOLS AND MATERIALS AS WELL AS
SMALL TOOLS AND EQUIPMENT NEEDED ON AN
ACCIDENT - CALL OUT (HALF)
EMERGENCY R... | EMERGENCY RESPONSE UNIT -HOUSES HAZMAT 300.00 1,.200.00T

 

TOOLS AND MATERIALS AS WELL AS SMALL
TOOLS AND EQUIPMENT NEEDED ON AN
ACCIDENT - HOURLY RATE (HALF)

 

 

 

 

 

Phone #

 

 

501-337-4381

 

 

Subtotal

 

Sales Tax (9.5%)

 

Total

 

Payments/Credits

 

Balance Due

 

 

 

Page 1
 

Case 6:19-cv-06137-SOH Document 3

  
  

 

 

 

 

 

Filed 12/03/19 Page 5 of 9 PagelD #: 30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

anner's Truck & Equipment, Inc. | nvo i ce
.O, BOX 853
LVERN, AR. 72104 Date invoice #
7/22/2019 1378
Bill To
BRIAN MUMEY
P.O. No. Terms
Item Description Qty Rate Amount
BACK HOE-580-C_ | CASE BACKHOE NEEDED ON SCENE TO CLEAN 4 175.00 700.00T
UP THE ENVIRONMENTAL HAZARD AND THE
SHOULDER OF THE ROAD. (HALF)
DUMP TRUCK - ... | TRIAXLE PETERBILT DUMP TRUCK NEEDED TO 4 200.00 800.00T
HAUL 30 FT TILT DECK TRAILER AND BACKHOE.
ALSO NEEDED TO HOUSE THE HAZARDOUS
MATERIAL OF THE BURNT RV
30FT TILT DECK... | 30 FT TILT DECK TRAILER USED TO HAUL 4 125.00 500.00T
BACKHOE
LANE CLOSURE... | LANE CLOSURE EQUIPMENT NEEDED ON SCENE 750.00 750,00T
DUE TO THE LOCATION AND EXTENT OF THE
DAMAGE (HALF)
SUPERVISOR SUPERVISOR NEEDED ON SCENE DUE TO THE 4 135.00 540.00T
EXTENT OF THE DAMAGE AND EQUIPMENT
USED, (ALL)
HAZ MAT SAFE... | HAZMAT SAFETY SUPERVISOR NEEDED ON 4 135.00 540.00T
SCENE DUE TO THE HAZARDOUS MATERIAL.
EXTRA MAN 2 EXTRA MAN NEEDED TO ASSIST IN THE 8 110.00 880.00T
ACCIDENT/WRECK/TOW/ETC AT 4 HOURS EACH
(HALF)
Subtotal
Sales Tax (9.5%)
Total
Payments/Credits
Balance Due
Phone #
501-337-4381

 

 

 

Page 2
Case 6:19-cv-06137-SOH Document 3

   
    

Filed 12/03/19 Page 6 of 9 PagelD #: 31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 3

Pee lanner's Truck & Equipment, Inc. '
yo “ Invoice
P.O. BOX 853
ALVERN, AR. 72104 Date Invoice #
7/22/2019 1378
Bill To
BRIAN MUMEY
P.O. No. Terms
Item Description Qty Rate Amount
DISPOSAL DISPOSAL OF HAZARDOUS MATERIAL AND 1,250.00 1,250.00T
CONTAMINATED SOIL.
EQUIPMENT CL... | CLEAN UP ON THE EQUIPMENT TO GET CERTAIN 8 85.00 680.00T
LIQUIDS, MUD, ETC. OFF FROM THE
ACCIDENT/WRECK/TOW/ETC. (5 OUT OF 8)
LABOR LABOR FOR UNLOADING BURNT RV, WRECKER, 750.00 750.00T
AND 2 FORKLIFTS (TAYLOR FORKLIFTS) TO
UNLOAD.
STORAGE STORAGE FOR BURNT RV 7/20/19 - 10/2/19 i 75.00 825,007
Subtotal $13.615.00
0
Sales Tax (9.5%) $1,293.44
Total $14,908.44
Payments/Credits $0.00
Balance Due $14,908.44
Phone # RV ~ ~ g } 034 , au
501-337-4381 Lazmat > AD 64 AO
 

Case 6:19-cv-06137-SOH Document 3

  
  

 

 

 

 

 

Filed 12/03/19 Page 7 of 9 PagelD #: 32

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Phone #

 

 

501-337-4381

 

 

 

 

 

 

 

Pea) anner's Truck & Equipment, Inc. .
Pihiner's Invoice
P.O. BOX 853
ALVERN, AR. 72104 Date Invoice #
1/22/2019 1378
Bill To
BRIAN MUMEY
P.O. No. Terms
Item Description Qty Rate Amount
RV ONLY
5030 HD 7120/19 - 1989 BEAVER COA CATALINA RV 4 550.00 2,200.00T
VIN:46GED04 1 4K 10508862 LOCATED AT THE 270
BYPASS IN HOT SPRINGS NEEDED ASSISTANCE
DUE TO THE RV CATCHING ON FIRE AND
BURNING.
PETE TRIAXLE ... | TRIAXLE PETERBILT TRACTOR NEEDED TO 4 225.00 900.007
HAUL LANDOLL TRAILER AND BURNT RV FROM
THE 270 BYPASS BACK TO TANNER'S LOT
LANDOLL TRAL.. | LANDOLL TRAILER NEEDED ON SCENE TO HAUL 4 150.00 600.001
BURNT RV BACK TO TANNER'S LOT.
EMERGENCY R.... | EMERGENCY RESPONSE UNIT - HOUSES 0.5 500.00 250.001
HAZMAT TOOLS AND MATERIALS AS WELL AS
SMALL TOOLS AND EQUIPMENT NEEDED ON AN
ACCIDENT - CALL OUT (HALF)
EMERGENCY R... | EMERGENCY RESPONSE UNIT -HOUSES HAZMAT 2 300.00 600.00
TOOLS AND MATERIALS AS WELL AS SMALL
TOOLS AND EQUIPMENT NEEDED ON AN
ACCIDENT - HOURLY RATE (HALF)
Subtotal
Sales Tax (9.5%)
Total
Payments/Credits
Balance Due

 

Page 1

 
 

Case 6:19-cv-06137-SOH Document 3

  
  

 

 

 

 

 

Filed 12/03/19 Page 8 of 9 PagelD #: 33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ anner's Truck & Equipment, Inc. .
yn Invoice
P.O. BOX 853
ALVERN, AR. 72104 Date Invoice #
7/22/2019 1378
Bill To
BRIAN MUMEY
P.O. No. Terms
Item Description Qty Rate Amount
BACK HOE-580-C_ | CASE BACKHOE NEEDED ON SCENE TO CLEAN 2 175.00 350.00T
UP THE ENVIRONMENTAL HAZARD AND THE
SHOULDER OF THE ROAD. (HALF)
DUMP TRUCK - ... | TRIAXLE PETERBILT DUMP TRUCK NEEDED TO 0 200.00 0.00T
HAUL 30 FT TILT DECK TRAILER AND BACKHOE.
ALSO NEEDED TO HOUSE THE HAZARDOUS
MATERIAL OF THE BURNT RV
30FT TILT DECK... | 30 FT TILT DECK TRAILER USED TO HAUL 0 125.00 0.00T
BACKHOE
LANE CLOSURE... | LANE CLOSURE EQUIPMENT NEEDED ON SCENE 0.5 750.00 375.00T
DUE TO THE LOCATION AND EXTENT OF THE
DAMAGE (HALF)
SUPERVISOR SUPERVISOR NEEDED ON SCENE DUE TO THE 4 135.00 540.00T
EXTENT OF THE DAMAGE AND EQUIPMENT
USED. (ALL)
HAZ MAT SAFE... | HAZMAT SAFETY SUPERVISOR NEEDED ON 0 135.00 0.00T
SCENE DUE TO THE HAZARDOUS MATERIAL.
EXTRA MAN 2 EXTRA MAN NEEDED TO ASSIST IN THE 4 110.00 440.00T
ACCIDENT/WRECK/TOW/ETC AT 4 HOURS EACH
(HALF)
Subtotal
Sales Tax (9.5%)
Total
Payments/Credits
Balance Due
Phone #
501-337-4381

 

 

 

Page 2
 

Case 6:19-cv-06137-SOH Document 3

  
  

 

 

 

 

 

Filed 12/03/19 Page 9 of 9 PagelD #: 34

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

anner's Truck & Equipment, Inc. ;
cup Invoice
P.O. BOX 853
ALVERN, AR. 72104 Date Invoice #
7/22/2019 1378
Bill To
BRIAN MUMEY
P.O. No. Terms
{tem Description Qty Rate Amount
DISPOSAL DISPOSAL OF HAZARDOUS MATERIAL AND 0 1,250.00 0.00T
CONTAMINATED SOIL.
EQUIPMENT CL... | CLEAN UP ON THE EQUIPMENT TO GET CERTAIN 5 85.00 425.00T
LIQUIDS, MUD, ETC. OFF FROM THE
ACCIDENT/WRECK/TOW/ETC. (5 OUT OF 8)
LABOR LABOR FOR UNLOADING BURNT RV, WRECKER, 750.00 750.00T
AND 2 FORKLIFTS (TAYLOR FORKLIFTS) TO
UNLOAD.
STORAGE STORAGE FOR BURNT RV 7/20/19 - 7/30/19 11 75.00 825.00T
Subtotal $8,255.00
0
Sales Tax (9.5%) $784.24
Total $9,039.24
Payments/Credits $0.00
Balance Due $9,039.24
Phone #
501-337-4381

 

 

 

Page 3

 

 
